Good, J.
This proceeding was instituted by the attorney general in the name of the state for the disbarment of the defendant as a practicing attorney. The Honorable Frank Barton was appointed referee to take the evidence and report findings of fact and conclusions of law. He has performed that duty, and the cause is now before us on a motion for confirmation of the report of the referee.
The referee found that defendant, in the course of his employment as an attorney, had collected money for his client in the sum of $881.30, for which he had failed, neglected and refused to account, and that the client had sued and obtained judgment against defendant for the amount so withheld; that said judgment is now final, and that defendant has failed to satisfy such judgment; found that the defendant violated his oath, and has failed to *790faithfully discharge his duties as a licensed attorney and has betrayed the trust reposed in him by his client; and recommended that the defendant be disciplined.
Defendant has failed to file any brief or assign any errors in the report. The evidence sustains the findings of the referee. Defendant has been derelict in the performance of the duties which he owed to his client.
The findings and conclusions of the referee are approved and confirmed. It is ordered that the defendant, George S. Kennedy, be disbarred from the practice of law in the courts of this state; that his license to practice be canceled, and that his name be stricken from the roll of attorneys and counselors at law.
Judgment op disbarment.